DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Amendments
Claims 1-8, and 12-18 are currently pending.
Claims 1-7 have been previously withdrawn.
Claims 8, 13, and 16 have been amended.
Claims 9-11 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Status of Rejections Pending since the Office Action of 13 October 2021
All the rejections from the previous Office Action are maintained in view of Applicant’s amendment and argument. The rejections have been modified to address the newly added limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, claim 8 recites the limitation of “the color structure patterns cover 30 percent or less of a surface of a substrate on which the absorption layer is formed”. However, the original disclosure only provides example for 30% coverage and 20% coverage (see page 11, line 14 of the instant specification through page 12, line 6). Therefore, Applicant’s original disclosure does not provide support for the claimed range of “30 percent or less”. Claims 12-18 are rejected for being dependent from claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites the limitation of “the color structure patterns cover 30 percent or less of a surface of a substrate” in line 8, and further recites the limitation of “forming a back electrode layer on a substrate” in line 11. It is unclear whether the recitation of “substrate” in line 11 is referring to the same “substrate” of line 8 or to an additional substrate. For the purpose of this Office Action, it is considered that both substrates are referring to the same substrate. Claims 12-18 are rejected for being dependent from claim 8. 
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20160126376) in view of Feldman-Peabody et al. (US 20140338722) and Kang et al., U.S. 2017/0345954 A1, hereinafter referred to as Jeong, Feldman, and Kang, respectively.
Regarding claims 8, Jeong discloses on figure 2 a method of manufacturing a thin-film solar cell (Abstract), the method comprising:
forming a back electrode (rear electrode) on a substrate (glass substrate);
performing a first patterning process [P1] for dividing the back electrode layer into strips and then generating the absorption layer (light absorption layer) on the divided back electrode layer;
forming a buffer layer on the absorption layer;
forming a window layer (high-resistive window layer) on the buffer layer;
performing a second patterning process [P2] for dividing parts of the deposited absorption layer, the buffer layer, and the window layer into strips along pattern lines offset from pattern lines formed by the first patterning process [P1], and then generating a transparent electrode layer on the divided window layer; and
performing a third patterning process [P3] for dividing parts of the deposited absorption layer, the buffer layer, the window layer, and the transparent electrode layer into strips along pattern lines offset from the pattern lines formed by the second patterning process (Fig 2, ¶0063).
The reference fails to teach that the method comprises forming color structure pattern on at least parts of the transparent electrode layer, wherein the color structure patterns cover 30 percent or less of a surface of the substrate on which the absorption layer is formed.
Feldman discloses a thin film photovoltaic (PV) device analogous to the thin film solar cell of Jeong (Abstract), wherein the PV device comprises thin film stack [25] and encapsulation substrate [24] that directly corresponds to the solar cell layers and substrate of Jeong (¶0043-0044, Fig 1). Moreover, the PV device includes a color structure pattern [30] (color reflection film [30], Fig 2, ¶0023) formed on a transparent substrate [12]. The color structure pattern allows the PV device to include advertisement images (¶0021). Thusly, it would have been obvious to one having ordinary skill in the art to include the color structure pattern of Feldman to the surface of the transparent electrode layer to allow for the solar cell Jeong to form advertisement images on the surface of the solar cell layers (Feldman, ¶0021). Feldman further teaches that the advertisement image can be controlled as desired and can include for example any alphanumeric characters, design, logos. Pictures, etc. (see [0033]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to cover 30 percent or less of a surface of the substrate in order to obtain a desired image. Furthermore, based on the desired image, the surface area of the substrate of modified Jeong covered with the color structure patterns could have an overlapping range with the claimed range of 30 percent or less. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The combination does not explicitly teach as to when the color structure patterns are formed.
Jeong teaches that the patterning process [P1] to [P3] occurs from a lower portion of the transparent substrate (Jeong, Fig 3, ¶0062) and the color structure pattern occurs at the opposite side of the solar cell, on the transparent electrode (Feldman, Figs 1-2). Thusly, the order of forming the color structure pattern and the color structure pattern would not alter the function of the manufactured solar cell device. Moreover, absent the evidence of new or unexpected results, it would have been obvious to modify the method of Jeong and Feldman such that color structure pattern is formed between the second and third patterning processes since the selection of any order of performing process step supports a prima facie obviousness determination. See 2144.04, section IV, subsection C. 
Modified Jeong fails to teach that forming the color structure patterns includes forming multiple layers including a color structure  metal layer on a dielectric layer.
However, Kang teaches a colored photovoltaic module (Fig.1) comprising a transparent substrate 102, an array of solar cells 104 and a color filter structure 112 on the transparent substrate, wherein the color filter structure includes a multilayer stack formed by a combination of high refraction index (e.g., n=1.7-2.5) such as Si3N4, known as a dielectric material, and low refraction index (e.g., n=1.2-1.5) material  such as metal (Ag, Cu, and Au), corresponding to the claimed “color structure metal layer” [0069]. Kang teaches that such multilayer color filter allows for more control options to achieve the desired wavelength-selective reflections [0069].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select a multilayer structure formed by a combination of high refraction index (e.g., n=1.7-2.5) and low refraction index (e.g., n=1.2-1.5) material for the color filter structure of modified Jeong in order to allow for more control options to achieve the desired wavelength-selective reflections as taught by Kang [0069].
 the combination of the references teaches that the third patterning process [P3] is performed by irradiating laser beams having a wavelength band absorbable into the absorption layer (Jeong, ¶0064), from a direction opposite to a surface of the substrate on which the absorption layer is formed (Jeong, Fig 3). 
Regarding claim 14, modified Jeong discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the forming of the color structure patterns comprises forming the color structure patterns indirectly on the transparent electrode layer based on a thin-film deposition process using a mask (Feldman, ¶0031).
Regarding claims 16-17, the color filter structure of modified Jeong comprises a multi-layer stack of High-refraction index material/low-refraction index material/ High-refraction index material/low-refraction index material/ High-refraction index material (Kang: [0069-0070] and Fig.6B), wherein metal layers such as Ag can be used for the low-refraction index material, corresponding to the claimed “first metal layer and the color structure metal layer”, and TiO2 or silicon nitride can be used for high-refraction index material, corresponding to the claimed “dielectric layer”.
Regarding claim 18, modified Jeong teaches that the thickness values for each layers in the multi-layer stack of the color filter is adjusted to achieve a  desired color appearance (see Kang: [0070]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view Feldman and Kang as applied to claim 8 above, and further in view of Tonchev et al. (US 20130176699), hereinafter referred to as Tonchev.
Regarding claim 12, modified Jeong discloses all of the limitations as set forth above. Modified Jeong teaches that the color structure pattern can be deposited by many deposition methods (Feldman, ¶0026), but fails to teach the deposition method of the instant claim.
Tonchev discloses a deposition method analogous to the deposition method of modified Jeong (Abstract), wherein the method forms electrically conductive printed patterns that directly corresponds to the deposited color structure pattern (¶0093). The method comprises:
forming a coating layer [5] on a substrate [2] (NIR transparent media, Fig 1) and then providing the coating layer [5] to face the receiving substrate [6] that directly corresponds to the transparent electrode layer (¶0081); and
transferring at least parts of the coating layer [7] (printed object [7], Fig 1) onto a surface of the receiving substrate [6] by irradiating laser beams [1] onto the substrate [6] (¶0081).
The deposition method provides high precision patterns of useful functionality (¶0001). Thusly, it would have been obvious to one having ordinary skill in the art to modify the deposition method of modified Jeong to include the deposition method of Tonchev to provide a high precision pattern of the color structure pattern (Tonchev, ¶0001).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Feldman and Kang as applied to claim 11 above, and further in view of Baek et al. (Photoresist removal on a 90nm-patterned Si wafer by excimer laser irradiation, NPL), hereinafter referred to as Baek.
Regarding claim 13, modified Jeong discloses all of the limitations as set forth above. Moreover, the applied references teach that the method comprises forming a release film [40] (photoresist mask [40], Feldman, Figs 4A-4D, ¶0032) between the substrate and the color structure layer [30].
The reference teaches that the photoresist release film [40] is removed, but fails to teach that release film is removed with laser beams.
Baek discloses a method removing a photoresist analogous to the method of removing the photoresist release film of modified Jeong, wherein the photoresist is removed by laser irradiation (Abstract). The method is advantageous since it is non-abrasive process (¶1). Thusly, it would have been obvious to one having ordinary skill in the art to include the method of removing the photoresist of Baek in the method of modified Jeong (Baek, ¶1).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Feldman and Kang as applied to claim 8 above, and further in view of Park et al. (US 20100326504), hereinafter referred to as Park.
Regarding claim 15, modified Jeong discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the forming of the color structure pattern comprises forming the color structure patterns indirectly on the transparent electrode layer based on a photoresist method using a mask (Feldman, ¶0032). 
The reference fails to disclose a photolithography method.
Park discloses a method of forming a pattern dopant region in similar to the color structure pattern, wherein the method includes depositing a photoresist that directly corresponds to the photoresist of modified Jeong and patterning the photoresist using photolithography (¶0054). The photolithography method of Park is suitable for the intended purpose of the photoresist method of modified Jeong. Thusly, it would have been obvious to one having ordinary skill in the art to modify the photoresist method of modified Jeong to include the photolithography method of Park since applying a known technique to a known method ready for improvement to yield predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection, D.

Response to Arguments
Applicant's arguments filed on 01/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that the references fail to disclose or suggest that “forming the color structure patterns includes forming multiple layers including a color structure metal layer on a dielectric layer; and the color structure metal patterns cover 30 percent or less of a surface of the substrate on which the absorption layer is formed” (see page 7 of Remarks).
The Examiner respectfully disagrees. Feldman, the secondary reference of the 103 rejection set forth above, teaches that the advertisement image can be controlled as desired and can include for example any alphanumeric characters, design, logos. Pictures, etc. (see [0033]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to cover 30 percent or less of a surface of the substrate in order to obtain a desired image. Furthermore, based on the desired image, the surface area of the substrate of modified Jeong covered with the color structure patterns could have an overlapping range with the claimed range of 30 percent or less. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, Kang (another secondary reference of the 103 rejection set forth above, teaches that the color filter structure includes a multilayer stack formed by a combination of high refraction index (e.g., n=1.7-2.5) such as Si3N4, known as a dielectric material, and low refraction index (e.g., n=1.2-1.5) material  such as metal (Ag, Cu, and Au), corresponding to the claimed “color structure metal layer” [0069].
	Moreover, all other limitations of amended claim 8 has been address in the rejection discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726